Name: Council Regulation (EC) NoÃ 1454/2005 of 2 September 2005 amending the Annex to Regulation (EC) NoÃ 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: communications;  competition;  Asia and Oceania;  trade
 Date Published: nan

 8.9.2005 EN Official Journal of the European Union L 231/1 COUNCIL REGULATION (EC) No 1454/2005 of 2 September 2005 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURES (1) The Council, by Regulation (EC) No 1015/94 (2), imposed a definitive anti-dumping duty on imports of television camera systems (TCS) originating in Japan. (2) In Article 1(3)(e) of Regulation (EC) No 1015/94, the Council specifically excluded from the scope of the anti-dumping duty camera systems listed in the Annex to that Regulation (the Annex), representing high-end professional camera systems technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, but which cannot be regarded as television camera systems. (3) In October 1995, the Council, by Regulation (EC) No 2474/95 (3), amended Regulation (EC) No 1015/94, in particular as regards the definition of the like product and as regards certain models of professional camera systems which were explicitly exempted from the definitive anti-dumping duty. (4) In October 1997, the Council, by Regulation (EC) No 1952/97 (4), amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki Co. Ltd, pursuant to Article 12 of the basic Regulation. Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems by adding them to the Annex. (5) In January 1999 and January 2000, the Council, by Regulations (EC) No 193/1999 (5) and (EC) No 176/2000 (6), amended Regulation (EC) No 1015/94 by adding certain successor models of professional camera systems to the Annex and thus excluding those from the application of the definitive anti-dumping duty. (6) In September 2000, the Council, by Regulation (EC) No 2042/2000 (7), confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 pursuant to Article 11(2) of the basic Regulation. (7) In January 2001 and in May 2001, the Council, by Regulations (EC) No 198/2001 (8) and (EC) No 951/2001 (9), amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. (8) In September 2001, further to an interim review pursuant to Article 11(3) of the basic Regulation, the Council, by Regulation (EC) No 1900/2001 (10) confirmed the level of the definitive anti-dumping duty imposed by Regulation (EC) No 2042/2000 on imports of TCS from the exporting producer Hitachi Denshi Ltd. (9) In September 2002 and April 2004, the Council, by Regulations (EC) No 1696/2002 (11) and (EC) No 825/2004 (12), amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. (10) In January 2005, the Council, by Regulation (EC) No 84/2005 amended Regulation (EC) No 2042/2000 by adding two models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS 1. Procedure (11) Three Japanese exporting producers, namely Ikegami Tsushinki Co. Ltd (Ikegami), Hitachi Denshi (Europa) GmbH (Hitachi) and Matsushita informed the Commission that they intended to introduce new models of professional camera systems into the Community market and requested the Commission to add these new models, including their accessories, to the Annex to Regulation (EC) No 2042/2000 and thus exempt them from the scope of the anti-dumping duties. (12) The Commission informed the Community industry accordingly and began an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operational part of Regulation (EC) No 2042/2000 should be amended accordingly. 2. Models under investigation (13) The requests for exemption were received for the following models of camera systems, supplied with the relevant technical information: (i) Ikegami:  Camera heads HC-500 and HC-500W; (ii) Hitachi:  Camera head V-35;  Camera control unit RU-Z35;  Camera adaptor CA-Z35;  Camera adaptor EA-Z35; (iii) Matsushita:  Camera head AW-E860L. All models were presented as successors to models already excluded from the anti-dumping measures in force. 3. Findings (i) Camera heads HC-500 and HC-500W (14) It was found that camera heads HC-500 and HC-500W fall under the product description of Article 1(2)(a) of Regulation (EC) No 2042/2000. However, these models are mainly used for professional applications. The Community industry claimed that these camera heads could be used for broadcast purposes in connection with the correspondent triax system and/or triax adaptor. Nevertheless, on the basis of the information available and as for its predecessor models, it was found the camera heads HC-500 and HC-500W are not sold with the corresponding triax system or adaptor on the Community market. Consequently, on this market, these models were not used as broadcast cameras within the meaning of Regulation (EC) No 2042/2000. Therefore, in accordance with the Community institutions prior practice, it was concluded that these cameras should be regarded as professional camera systems falling within the definition of Article 1(3)(e) of Regulation (EC) No 2042/2000. As a result, these models should be excluded from the scope of the existing anti-dumping measures and added to the Annex to Regulation (EC) No 2042/2000. (15) In accordance with the established Community institutions practice, these models should be exempted from the anti-dumping duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following cameras imported on or after 28 October 2004 should be exempted from the anti-dumping duty from this date: Ikegami  Camera heads HC-500 and HC-500W; (ii) Camera head V-35, camera control unit RU-Z35 and camera adaptors CA-Z35 and EA-Z35 (16) It was found that camera head V-35, base station RU-Z35 and adaptors CA-Z35 and EA-Z35 fall within the product description of Article 1(2)(a) of Regulation (EC) No 2042/2000. However, they are mainly used for professional applications and are not sold with the corresponding triax system or adaptor on the Community market. Therefore, it was concluded that they should be regarded as a professional camera system falling within the definition of Article 1(3)(e) of Regulation (EC) No 2042/2000. As a result, this system (head, base station and adaptors) and its accessories should be excluded from the scope of the existing anti-dumping measures and added to the Annex to Regulation (EC) No 2042/2000. (17) In accordance with the established Community institutions practice, this television camera system should be exempted from the anti-dumping duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following camera and its accessories imported on or after 27 January 2005 should be exempted from the anti-dumping duty from this date: Hitachi  colour camera head V-35, Camera control unit RU-Z35, Camera adaptors CA-Z35 and EA-Z35 (iii) Camera head AW-E860L (18) It was found that camera head AW-E860L was almost identical to its predecessor models already listed in the Annex to Regulation (EC) No 2042/2000. The new model was merely a technical update with regard to new environmental requirements in the Community. Therefore, it was concluded that this model should be excluded from the scope of the existing anti-dumping measures. (19) In accordance with the established Community institutions practice, this television camera system should be exempted from the anti-dumping duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of the following camera imported on or after 10 May 2005 should be exempted from the anti-dumping duty from this date: Matsushita  Camera head AW-E860L. 4. Information of the interested parties and conclusions (20) The Commission informed the Community industry and the exporters of the TCS of its findings and provided them with an opportunity to present their views. None of the parties objected to the Commissions findings. (21) On the basis of the foregoing, Regulation (EC) No 2042/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2042/2000 shall be replaced by the text in the Annex hereto. Article 2 1. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply to imports of the following models produced and exported to the Community by the following exporting producers: (a) Ikegami Tsushinki Co. Ltd from 28 October 2004:  Camera head HC-500;  Camera head HC-500W. (b) Hitachi Denshi (Europa) GmbH from 27 January 2005:  Camera head V-35;  Camera control unit RU-Z35;  Camera adaptor CA-Z35;  Camera adaptor EA-Z35. (c) Matsushita from 10 May 2005:  Camera head AW-E860L. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 September 2005. For the Council The President J. STRAW (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 176/2000 (OJ L 22, 27.1.2000, p. 29). (3) OJ L 255, 25.10.1995, p. 11. (4) OJ L 276, 9.10.1997, p. 20. (5) OJ L 22, 29.1.1999, p. 10. (6) OJ L 22, 27.1.2000, p. 29. Regulation as amended by Regulation (EC) No 1754/2004 (OJ L 313, 12.10.2004, p. 1). (7) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 84/2005 (OJ L 19, 21.1.2005, p. 9). (8) OJ L 30, 1.2.2001, p. 1. (9) OJ L 134, 17.5.2001, p. 18. (10) OJ L 261, 29.9.2001, p. 3. (11) OJ L 259, 27.9.2002, p. 1. (12) OJ L 127, 29.4.2004, p. 12. ANNEX ANNEX List of professional camera systems not qualified as television camera systems (broadcast camera systems) which are exempted from the measures Company name Camera heads Viewfinder Camera control unit Operational control unit Master control unit Camera adapters Sony DXC-M7PK DXC-M7P DXC-M7PH DXC-M7PK/1 DXC-M7P/1 DXC-M7PH/1 DXC-327PK DXC-327PL DXC-327PH DXC-327APK DXC-327APL DXC-327AH DXC-537PK DXC-537PL DXC-537PH DXC-537APK DXC-537APL DXC-537APH EVW-537PK EVW-327PK DXC-637P DXC-637PK DXC-637PL DXC-637PH PVW-637PK PVW-637PL DXC-D30PF DXC-D30PK DXC-D30PL DXC-D30PH DSR-130PF DSR-130PK DSR-130PL PVW-D30PF PVW-D30PK PVW-D30PL DXC-327BPF DXC-327BPK DXC-327BPL DXC-327BPH DXC-D30WSP (2) DXC-D35PH (2) DXC-D35PL (2) DXC-D35PK (2) DXC-D35WSPL (2) DSR-135PL (2) DXF-3000CE DXF-325CE DXF-501CE DXF-M3CE DXF-M7CE DXF-40CE DXF-40ACE DXF-50CE DXF-601CE DXF-40BCE DXF-50BCE DXF-701CE DXF-WSCE (2) DXF-801CE (2) HDVF-C30W CCU-M3P CCU-M5P CCU-M7P CUU-M5AP (2) RM-M7G RM-M7E (2)  CA-325P CA-325AP CA-325B CA-327P CA-537P CA-511 CA-512P CA-513 VCT-U14 (2) Ikegami HC-340 HC-300 HC-230 HC-240 HC-210 HC-390 LK-33 HDL-30MA HDL-37 HC-400 (2) HC-400W (2) HDL-37E HDL-10 HDL-40 HC-500 (2) HC-500W (2) VF15-21/22 VF-4523 VF15-39 VF15-46 (2) VF5040 (2) VF5040W (2) MA-200/230 MA-200A (2) MA-400 (2) CCU-37 CCU-10 RCU-240 RCU-390 (2) RCU-400 (2) RCU-240A  CA-340 CA-300 CA-230 CA-390 CA-400 (2) CA-450 (2) Hitachi SK-H5 SK-H501 DK-7700 DK-7700SX HV-C10 HV-C11 HV-C10F Z-ONE (L) Z-ONE (H) Z-ONE Z-ONE A (L) Z-ONE A (H) Z-ONE A (F) Z-ONE A Z-ONE B (L) Z-ONE B (H) Z-ONE B (F) Z-ONE B Z-ONE B (M) Z-ONE B (R) FP-C10 (B) FP-C10 (C) FP-C10 (D) FP-C10 (G) FP-C10 (L) FP-C10 (R) FP-C10 (S) FP-C10 (V) FP-C10 (F) FP-C10 FP-C10 A FP-C10 A (A) FP-C10 A (B) FP-C10 A (C) FP-C10 A (D) FP-C10 A (F) FP-C10 A (G) FP-C10 A (H) FP-C10 A (L) FP-C10 A (R) FP-C10 A (S) FP-C10 A (T) FP-C10 A (V) FP-C10 A (W) Z-ONE C (M) Z-ONE C (R) Z-ONE C (F) Z-ONE C HV-C20 HV-C20M Z-ONE-D Z-ONE-D (A) Z-ONE-D (B) Z-ONE-D (C) Z-ONE-DA (2) V-21 (2) V-21W (2) V-35 (2) GM-5 (A) GM-5-R2 (A) GM-5-R2 GM-50 GM-8A (2) GM-9 (2) GM-51 (2) RU-C1 (B) RU-C1 (D) RU-C1 RU-C1-S5 RU-C10 (B) RU-C10 (C) RC-C1 RC-C10 RU-C10 RU-Z1 (B) RU-Z1 (C) RU-Z1 RC-C11 RU-Z2 RC-Z1 RC-Z11 RC-Z2 RC-Z21 RC-Z2A (2) RC-Z21A (2) RU-Z3 (2) RC-Z3 (2) RU-Z35 (2)   CA-Z1 CA-Z2 CA-Z1SJ CA-Z1SP CA-Z1M CA-Z1M2 CA-Z1HB CA-C10 CA-C10SP CA-C10SJA CA-C10M CA-C10B CA-Z1A (2) CA-Z31 (2) CA-Z32 (2) CA-ZD1 (2) CA-Z35 (2) EA-Z35 (2) Matsushita WV-F700 WV-F700A WV-F700SHE WV-F700ASHE WV-F700BHE WV-F700ABHE WV-F700MHE WV-F350 WV-F350HE WV-F350E WV-F350AE WV-F350DE WV-F350ADE WV-F500HE (1) WV-F565HE AW-F575HE AW-E600 AW-E800 AW-E800A AW-E650 AW-E655 AW-E750 AW-E860L WV-VF65BE WV-VF40E WV-VF39E WV-VF65BE (1) WV-VF40E (1) WV-VF42E WV-VF65B AW-VF80 WV-RC700/B WV-RC700/G WV-RC700A/B WV-RC700A/G WV-RC36/B WV-RC36/G WV-RC37/B WV-RC37/G WV-CB700E WV-CB700AE WV-CB700E (1) WV-CB700AE (1) WV-RC700/B (1) WV-RC700/G (1) WV-RC700A/B (1) WV-RC700A/G (1) WV-RC550/G WV-RC550/B WV-RC700A WV-CB700A WV-RC550 WV-CB550 AW-RP501 AW-RP505   WV-AD700SE WV-AD700ASE WV-AD700ME WV-AD250E WV-AD500E (1) AW-AD500AE AW-AD700BSE JVC KY-35E KY-27ECH KY-19ECH KY-17FITECH KY-17BECH KY-F30FITE KY-F30BE KY-F560E KY-27CECH KH-100U KY-D29ECH KY-D29WECH (2) VF-P315E VF-P550E VF-P10E VP-P115E VF-P400E VP-P550BE VF-P116E VF-P116WE (2) VF-P550WE (2) RM-P350EG RM-P200EG RM-P300EG RM-LP80E RM-LP821E RM-LP35U RM-LP37U RM-P270EG RM-P210E   KA-35E KA-B35U KA-M35U KA-P35U KA-27E KA-20E KA-P27U KA-P20U KA-B27E KA-B20E KA-M20E KA-M27E Olympus MAJ-387N MAJ-387I OTV-SX 2 OTV-S5 OTV-S6 Camera OTV-SX (1) Also called master set up unit (MSU) or master control panel (MCP). (2) Models exempted under the condition that the corresponding triax system or triax-adapter is not sold on the Community market.